Citation Nr: 0013420	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  91-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an increased rating for impaired vision of 
the left eye, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1990 
and December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The June 1990 RO 
rating decision denied service connection for hypertension.  
The December 1997 RO rating decision denied a rating in 
excess of 30 percent for the veteran's service-connected 
impaired vision of the left eye.  

Pursuant to a motion to vacate submitted by the veteran's 
representative, a Board decision rendered on September 16, 
1997, denying an appeal of entitlement to service connection 
for hypertension, was vacated by an April 19, 2000 Board 
decision.  The Board determined at that time that additional 
evidence submitted by the veteran and received by the RO in 
May 1997 was not forwarded to the Board until August 1997, 
and the evidence was not associated with the claims file at 
the time of the Board decision one month later.  The Board 
appellate decision below on the issue of service connection 
for hypertension replaces the vacated decision. 


FINDINGS OF FACT

1.  No service medical records are available.

2.  Evidence of persistent diastolic readings in excess of 90 
has not been shown during service.

3.  Competent and probative evidence reflecting that 
hypertension was manifested during service or to a degree of 
10 percent within a year of service separation has not been 
presented.

4.  It has not been established by competent and probative 
evidence that currently manifested hypertension is 
etiologically related to service.

5.  The veteran's service-connected impaired vision is 
manifested by no light perception of the service-connected 
left eye; his non-service-connected right eye is not 
manifested by blindness as defined by the applicable VA 
regulation. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 
C.F.R. 3.303, 3.307, 3.309, 4.104 (1999).

2.  The schedular criteria for a rating in excess of 30 
percent for impaired vision of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. 
§§ 3.383, 4.79, 4.80, 4.83a, 4.84, 4.84a, Diagnostic Codes 
6028, 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  The Board notes 
that the veteran's service medical records in this case are 
missing.  Attempts to obtain the records by the RO were 
unsuccessful.  In such a case, VA's duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit of the doubt rule, are heightened.  See 
OHare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

I. Service Connection: Hypertension

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 1101, 
1110, 1112, 1113; 38 C.F.R. 3.307, 3.309.

Diagnostic Code 7101 provides that a 10 percent rating is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) manifested by: diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Note 1 to 
Diagnostic Code 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.

A. Factual Background

The veteran served on active duty from May 1942 to November 
1945.  As noted above, there are no available service medical 
records and no medical records for a number of years after 
service.  Medical evidence received from Grace Hospital 
indicated that the veteran's blood pressure in May 1963 was 
135/90.  Private medical records from Dr. George Mogill dated 
in July 1978 indicated that the veteran gave a history of 
slight hypertension.  Medical evidence from Grace Hospital 
dated in January 1984 revealed that roentgenographically the 
chest was normal, the heart was normal in size and shape, and 
the lung fields were clear.  A medical report for insurance 
purposes dated in January 1986 revealed that the veteran gave 
a 25 year history of hypertension.

Medical evidence dated in February 1989 from Grace Hospital 
showed that blood pressure was 142/95, and 140/90, and that 
diagnoses of essential hypertension and stable hypertension 
were made.  A past medical history of hypertension since 1943 
was reported.  Private medical records from the Detroit 
Medical Center dated in February 1989 reflected that the 
veteran had a history of hypertension for which he was taking 
medication.

At a hearing held at the RO in November 1990, the veteran 
testified that he did not have high blood pressure upon 
enlistment into service.  He stated that he was first told 
upon examination in July 1943 that he had elevated blood 
pressure, and that thereafter throughout service it was 
subsequently mentioned that he had a history of hypertension.  
He testified that he first sought treatment for hypertension 
not more than 2 months after service, and that Dr. Carson 
treated him for approximately the next 30 years, during which 
time he was on medication for hypertension.  He testified 
that from approximately 1975 to the present time he was 
treated by Dr. Mogill.  The veteran mentioned that he had 
undergone surgery at the Grace Hospital in 1963 and that 
these records might be available. 

In June 1995, the RO sent correspondence to several treatment 
sources requesting the veteran's medical records showing 
treatment for hypertension.  The RO received medical records 
from Bon Secours Hospital dated in February 1984, at which 
time it was noted that the veteran had a long history of 
hypertension which was controlled.  Blood pressure taken at 
that time was 125/80.  Private medical records of Dr. 
Silverman showed that he treated the veteran for hypertension 
in 1991 and 1992.  Records from the Grace Family Practice 
Center dated from 1992 to 1995, reflected that the veteran's 
blood pressure was monitored during that time and that some 
diastolic readings in excess of 100 were shown.

In a written statement dated in June 1995, Dr. Mogill 
indicated that the veteran had been a patient of his since 
June 1978 and had previously been a patient of Dr. Carson's.  
Dr. Mogill stated that a review of Dr. Carson's notes 
revealed that the veteran's blood pressure was 170/100 in 
July 1965.

A report of Larry S. Goldman, M.D., dated in July 1992, 
reflects that a 50 year history of hypertension was reported.  
Records from Grace Hospital showed that the veteran was 
treated in October 1995 for chest pains, and that his blood 
pressure at that time was 183/81.  A 50 year history of 
hypertension was also noted in a medical report of Berton L. 
London, M.D., dated in November 1995.  In January 1996, a 
medical statement was submitted by Dr. Mogill indicating that 
the veteran's blood pressure as of July 1996 was 189/107, and 
that he was on medication for treatment of hypertension.

In response to the May 1996 remand, a VA examination was 
conducted in August 1996 by the Chief of the Section of 
Cardiology at the VAMC in Allen Park, Michigan.  The examiner 
noted that the veteran's service medical records were 
missing.  The veteran reported that in 1943 he saw a 
physician and that at that time his blood pressure was 150-
155/95.  Upon discharge in 1945, he recalled that his blood 
pressure was 155-170/90.  The veteran indicated that, one or 
two months following service, he was treated by Dr. Carson; 
he reported that his blood pressure at that time was 170/90-
95.  He stated that he was treated for the next 20-25 years 
with Reserpine and that during this time the systolic 
pressure ranged from 150-180.  He indicated that for the past 
5-6 years he had occasional chest pain and was hospitalized 
for a severe episode of chest pain in October 1995.  Blood 
pressure of the right arm while sitting was 220/96, 216/90, 
216/90, and was 216/90 in the left arm while sitting.  The 
examiner noted that the earliest documented blood pressure 
reading was shown in the 1965 records of Dr. Carson, which 
included a reading of 170/100.

The Chief of Cardiology wrote that the veteran's reports of 
elevated blood pressure during service seemed truthful and 
that, following service, hypertension was clearly documented 
from 1963 or 1965.  He indicated that, upon examination, 
there were clear findings of peripheral vascular disease, but 
no renal or cardiac dysfunction in spite of a long history of 
poorly controlled hypertension.  He opined that, in the 
absence of records, it was simply a matter of the veteran's 
"recall of his blood pressures (and your judgment) about 
whether service connection is established for hypertension."  
The Chief of Cardiology concluded that there seemed to be no 
worsening of the blood pressure due to being in service.  He 
indicated that the present symptoms were due to a combination 
of hypertension, age and hypercholesterolemia.

On a VA Form 21-4138, Statement in Support of Claim, dated in 
May 1997, the veteran wrote that: in July 1943 during service 
his blood pressure was at a level of "about" 170/90; soon 
after service separation, either in December 1945 or January 
1946, he had a blood pressure reading of "about the same," 
170/95; his blood pressure levels had been at high levels 
between 170-200/90-100 since 1943 in service; he was 
prescribed hypertensive medication by Dr. Carson within a 
month or two after his November 1945 discharge from service; 
and his blood pressure had been "at high levels" between 
170-200 systolic and 90-100 diastolic "for the past 54 years 
since noted in North Africa while in service in 1943."  The 
veteran wrote that Doctors Mogill, Silverman, Goldman, and 
London and Grace Hospitals, all had records indicating that 
his hypertension originated in 1943 while in service and that 
he was prescribed hypertension medication within a month or 
two after the November 1945 discharge from service.  

A VA Form 21-4142 submitted by the veteran in May 1997 
reflects his reporting of medical treatment, including that 
he had been treated by Dr. Herman Carson (deceased) from 1946 
to 1977 for general medical care and hypertension.  In a 
statement dated in December 1997, the veteran wrote that from 
service separation in late 1945 until 1978, he had been a 
patient of Dr. Carson, and that Dr. Carson had prescribed 
hypertension medication beginning in January 1946. 

B. Legal Analysis

The veteran contends that service connection is warranted for 
hypertension on both a direct and a presumptive basis.  He 
asserts that, during service, he was told on several 
occasions that he had hypertension and that such was 
initially diagnosed in 1943.  He asserts that he was 
initially treated soon after service and that hypertension 
has persisted until the present time.

With regard to the theory of service connection on the basis 
of direct service incurrence, the Schedule for Rating 
Disabilities included a Note that a diagnosis of hypertension 
was not warranted unless there was evidence of persistent 
diastolic blood pressure readings of 90mm. and above, while 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104. 

As reported herein, the earliest documented evidence of a 
diastolic blood pressure reading of 90 or greater was shown 
in medical evidence dated in May 1963, at which time a blood 
pressure reading of 135/90 was shown.  The veteran has 
correctly pointed out that earlier medical records, in 
particular service medical records, have been lost.  He has 
provided, in the form of hearing testimony and self-reported 
medical history, recollections of events during service and 
shortly thereafter pertaining to the claim.  Specifically, 
the Board does not accept as credible the veteran's reports 
of very specific blood pressure readings of 150-155/95 in 
1943, 155-170/90 upon discharge in 1945, and 170/90-95 within 
the year following service.  The Board notes that, at the 
personal hearing in November 1990, the veteran did not report 
any specific numerical values regarding blood pressure 
readings in service or shortly after service.  He did not 
offer any recollection of specific blood pressure readings 
during the several year pendency of the appeal until August 
1996, when he began reporting recollections of specific blood 
pressure readings.  The veteran first reported specific blood 
pressure reading notably over 50 years after service 
separation.  The Board finds it unlikely that the veteran 
would be able to specifically recall both diastolic and 
systolic blood pressure readings over 50 years after service 
separation, especially without any reference to medical 
records (which are unavailable) to refresh his memory, 
including any early histories reported during treatment in 
the years after service separation.  Notably absent in the 
histories that are of record, which the veteran has presented 
to various physicians over the years during his treatment for 
hypertension beginning in 1963, are any specific 
recollections of the more recently reported in-service and 
immediate post service blood pressure readings. 

Additionally, the veteran's other reporting of the same 
alleged blood pressure readings, in May 1997, even less than 
one year after he first reported the specific blood pressure 
readings, reflects variations in the veteran's recollection 
of the reported readings.  The May 1997 VA Form 21-4138 
reported a diastolic/systolic reading in July 1943 of 
"about" 170/90, whereas at the August 1996 VA examination 
he had reported that the same July 1943 blood pressure 
readings were 150-155/95.  In August 1996, the veteran 
reported that, on a discharge examination in 1945, his blood 
pressure readings were 155-170/90, while in May 1997 he did 
not specifically report in-service blood pressure readings at 
service separation.  In August 1996, the veteran reported 
that, approximately 1 to 2 months after service, when he saw 
Dr. Carson, the blood pressure reading was 170/90-95, while 
in May 1997 he reported that blood pressure readings at the 
time he saw Dr. Carson were 170/90.  In addition to the 
factual variation, the evidence in the VA Form 4138, which 
was submitted after the August 1996 VA examination and 1990 
hearing testimony, reflects only an approximate recollection.  
Notwithstanding the specific blood pressure readings reported 
by the veteran, he indicates that these are only "about" 
what the readings were.  

While the veteran more recently has reported histories of 
hypertension since 1943 in service (February 1989) or a 50 
year history of hypertension (January 1992, November 1995), a 
medical report for insurance purposes dated in January 1986 
revealed that the veteran gave only a 25 year history of 
hypertension, which would date the history of hypertension to 
only about 1961.  The Board finds that this January 1986 
reporting of only a 25 year history of hypertension to be 
more credible, as it was made for insurance purposes, and not 
pursuant to a claim for compensation which the veteran filed 
with VA in April 1990.  This discrepancy also reflects 
further evidence of the veteran's inconsistent recollection 
of his history of hypertension.  For these reasons, the Board 
finds that the veteran's specific reporting, over 50 years 
later, of blood pressure readings in or immediately following 
service, and his recollection of treatment for hypertension 
during and proximate to service, when weighed against the 
evidence of record - including the previous histories by the 
veteran, the history presented at the 1996 VA examination, 
and the 1990 personal hearing testimony - is not credible.  
The Board is cognizant of a VA chief of Cardiology's 
statement that the veteran's recollection of elevated blood 
pressure readings seemed truthful but the physician did not 
note the medical history obtained from the veteran before he 
filed his VA claim, which is in the record, when he indicated 
his hypertension began during the early 1960s.  Moreover, a 
history of a few isolated elevated blood pressure readings 
without a review of those readings and a diagnosis made on 
the basis of the readings or other findings by a competent 
medical professional is not competent medical evidence of a 
diagnosis of hypertension.  

With regard to the veteran's 1990 hearing testimony that a 
military medical officer during service in 1943 said that he 
"had developed a case of hypertension," that he "had a 
hypertension reading above normal," and that at subsequent 
physical examinations a service physician told him that he 
had a "history of hypertension," the Court has held that 
such a veteran's account, "filtered as it [is] through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  Likewise, while the veteran is 
competent to testify that he was treated by Dr. Carson after 
service, and to relate the symptomatology for which he was 
treated, with regard to the veteran's testimony that Dr. 
Carson diagnosed him with hypertension (indicated to the 
veteran as "high blood pressure") within a couple of months 
of service separation, this report by the veteran, likewise, 
does not constitute medical evidence.   

In addition to the finding that the veteran's recent 
reporting of blood pressure readings in service and 
immediately after service is not credible, there is no 
competent medical evidence of record to the effect that the 
two blood pressure readings recalled by the veteran alleged 
to have been made during service and the one made within a 
year following discharge represent other than three isolated 
diastolic readings in excess of 90.  Likewise, 
notwithstanding the veteran's more recent assertion that he 
had systolic blood pressure readings of 150-155 and 155-170 
in service, and 170 immediately after service, which the 
Board has found not to be credible, the weight of the 
evidence does not support a factual finding that the veteran 
had systolic blood pressure reading of "predominantly" 160 
or more.  There is similarly no competent medical evidence of 
record which suggests that the three readings represent 
evidence of persistently or predominantly high blood pressure 
during service, such as contemplated under the VA regulations 
pertaining to hypertension.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Moreover, it appears that such 
readings were unaccompanied by a diagnosis of hypertension 
made during service or within a year after discharge (the 
veteran's testimony reporting diagnoses not being competent 
medical evidence).  Thus, even accepting the veteran's 
testimony regarding some isolated elevated blood pressure 
readings during and shortly after service, the fact remains 
that the record is devoid of medical evidence of a diagnosis 
of hypertension until many years after service.

The Board further notes that the first medical record which 
shows a high blood pressure reading was in May 1963, 
approximately 17 years after service, and the first 
documented diagnosis of hypertension of record was in 1989.  
The veteran is not competent to relate his currently 
diagnosed hypertension, or hypertension diagnosed years after 
service separation, to his active duty service.  As a lay 
person, the veteran lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the showing of disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. 3.303(b).  In this case, there is no 
evidence that the two isolated blood pressure readings made 
in service and one made in the first post-service year, as 
reported by the veteran, represented the onset of chronic 
hypertension, particularly in light of the fact that, 
subsequent to service and the first post-service year, 
documented evidence of a diastolic reading of 90 or greater 
was not again shown until at the earliest 1963, more than 
seventeen years following service.

Furthermore, the objective medical evidence which is of 
record does not reflect that any physician has stated, 
diagnosed or opined that the veteran's currently manifested 
hypertension had its onset during service, within a year 
thereafter, or was in any other way related to his military 
service.  Indeed, in his very thorough August 1996 opinion, 
which was written in response to specific questions from the 
Board concerning the onset of hypertension, the VA Chief of 
Cardiology was unable to relate the veteran's currently shown 
hypertension to his military service, stating that "there 
seems to be no worsening of his blood pressure due to being 
in the service."  Thus, the only competent medical evidence 
of record as to the relationship between the veteran's 
service and his current hypertensive disorder concluded that 
such relationship was not demonstrated to exist.

The Board has also noted that certain physicians, such as Dr. 
Goldman and 
Dr. London, stated that the veteran had a 50 year history of 
hypertension.  The veteran contends that all of the histories 
recorded by Doctors Mogill, Silverman, Goldman, and London 
and Grace Hospitals, reflect such a history of hypertension 
beginning in 1943 and including immediately after service 
separation.  However, these physicians merely recorded the 
history presented to them by the veteran.  The Court has held 
that such evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  These statements appear to have been based 
exclusively on the recollections of the veteran many years 
after the fact, and as such are only as good as the veteran's 
own lay statements.  As indicated, the veteran is not 
competent to diagnose hypertension.  Moreover, as the 
clinical evidence of record and the above analysis 
demonstrates, the veteran's reporting of a 50 year history of 
hypertension is factually inaccurate.  The Court has held 
that while an examiner can render a current diagnosis based 
upon his examination of the veteran, without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

In short, the evidence demonstrates that persistent diastolic 
readings of 90 of greater were not shown in service, that 
there was more than a fifteen year interval between the 
elevated blood pressure readings (as reported by the veteran, 
testimony which is not credible) to have occurred within one 
year after service and the earliest documented evidence 
showing diastolic levels of 90 or more, and competent medical 
evidence has not demonstrated a nexus between the veteran's 
currently manifested hypertension and service, including the 
in-service blood pressure readings reported by the veteran.  
For these reasons, the Board finds that entitlement to 
service connection for hypertension on a direct basis is not 
warranted.

With regard to service connection for hypertension on a 
presumptive basis, 38 C.F.R. 3.307 and 3.309 provide for 
service connection on a presumptive basis where hypertension 
becomes manifest to a degree of 10 percent within a year 
following discharge from service.  The Court held in Cross v. 
Derwinski, 2 Vet. App. 150, 152-53 (1992) that to establish 
entitlement to service connection for a chronic disease on a 
presumptive basis there must be evidence of the disability 
manifesting to a degree of 10 percent within one year after 
service, although the disorder itself need not be diagnosed 
at that time.  In Cross, the Court made specific reference to 
the schedular rating criteria as the basis for determining 
whether the disabilities manifested to a degree of 10 
percent.  Under 38 C.F.R. 3.307(c), hypertension need not be 
diagnosed during the presumptive period but, if not, 
characteristic of manifestations of the disease to the 
required degree must be shown by acceptable medical or lay 
evidence, followed without unreasonable time lapse by 
definite diagnoses.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).

The applicable law dictates that service connection cannot be 
established on a presumptive basis if hypertension did not 
manifest to a degree of 10 percent within one year after 
service.  The evidence reflects that the earliest evidence of 
a diastolic blood pressure reading of 100 or greater was 
documented in medical evidence dated in 1965, nearly 20 years 
following service.  The required 10 percent disability shown 
within a year following discharge from service has not been 
demonstrated.  The Note to 38 C.F.R. § 4.104 defines 
"hypertension" as diastolic pressure predominantly 90 or 
greater.  However, this is a definition for the purposes of 
rating service-connected hypertension, not for initially 
establishing service connection.  Evidence which demonstrates 
diastolic pressure is predominantly 90 or greater or systolic 
blood pressure is predominantly 160 or more would equate to 
only a "noncompensable" rating under Diagnostic Code 7101.  
38 C.F.R. § 4.104.  To establish presumptive service 
connection for hypertension, the controlling statute and 
regulation require that the "chronic" cardiovascular 
disease of hypertension must be manifested to a degree of 10 
percent within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The criteria for a 10 percent rating based on diastolic 
pressure are higher, requiring diastolic pressure 
predominantly 100 or more.  A weighing of the evidence does 
not result in a factual finding of diastolic blood pressure 
predominantly 100 or more within one year of service 
separation.  As the required 10 percent disability has not 
been shown by credible evidence within a year following 
discharge from service, the claim for service connection on a 
presumptive basis fails on that basis.

For the reasons explained herein, service connection for 
hypertension must be denied on both a direct and presumptive 
basis.  Chronic hypertension was not demonstrated or 
diagnosed during service nor has any competent source stated, 
diagnosed or opined that the veteran's currently manifested 
hypertension had its onset during service, within a year 
thereafter, or was in any other way related to his military 
service.  The Board also concludes that entitlement to 
service connection for hypertension on a presumptive basis is 
not warranted, as the evidence does not reflect that 
hypertension manifested to a degree of 10 percent within the 
first post-service year, as demonstrated by diastolic 
pressure predominantly 100 or more, as contemplated under 
Diagnostic Code 7101.

Because the veteran's service medical records are missing 
through no fault of his, the Board has attempted through 
appropriate channels to obtain evidence supporting the claim.  
In addition, the Board has considered the veteran's testimony 
and accounts concerning high blood pressure readings.  
However, as discussed above, the Board does not find credible 
the veteran's very specific numerical recollections of blood 
pressure readings claimed to have occurred during and 
immediately following service.  Moreover, regardless of the 
credibility of such reported blood pressure readings by the 
veteran, there is still no evidence of chronic hypertension 
in service, or hypertension manifested to a degree of 10 
percent during service or within the first year after service 
or, indeed, for many years after active service, and there is 
also no competent evidence linking the veteran's current 
hypertension to his military service.  After having carefully 
reviewed the record, the Board finds that the weight of the 
evidence is against the veteran's claim for service 
connection for hypertension, and his claim must, therefore, 
be denied.

II. Increased Rating: Impaired Vision of the Left Eye

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1999).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

By rating decision dated in January 1996, service connection 
was granted for a left eye condition and a 30 percent 
disability rating was assigned, with special monthly 
compensation.  The veteran did not enter a notice of 
disagreement with that decision.  In September 1997, the 
veteran filed a claim for increased rating for impaired 
vision, contending that his non-service-connected right eye 
was seriously impaired, with vision of 20/400.  

In rating visual impairment, generally, the rating will be 
based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75 (1999). The 
percentage rating will be found from table V by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  However, the combined rating for the same 
eye should not exceed the rating for the total loss of vision 
of that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§ 4.80.

Compensation is payable for certain combinations of service-
connected and non-service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non-
service-connected disability, as if both disabilities were 
service-connected, provided the non-service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1).  
For the purpose of VA disability compensation, blindness is 
defined as: having only light perception; the inability to 
recognize test letters at 1 foot, when further examination 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet; visual 
acuity of 5/200 or less; or reduction in the visual field to 
5 degrees of concentric contraction.  38 C.F.R. § 4.79.
In this veteran's case, the evidence reflects that the 
veteran was struck in the left side of the face and eye with 
a rifle, later reported to have been a gunshot wound to the 
left eye in 1942.  In January 1984, he underwent left eye 
surgery for cataract removal, with residual loss of vision in 
the left eye.  In February 1984, the veteran underwent a 
vitrectomy and scleral buckle of the left eye.  In May 1990, 
the left eye was pseudophakic with detached retina, while 
corrected vision in the right eye was 20/40.  

At a VA examination in May 1995, the left eye had no light 
perception.  The right eye uncorrected visual acuity was 
measured as 2200 at distance and 2100 near, with best 
corrected visual acuity the same.  The diagnosis was legal 
blindness, with the right eye having a decrease in vision 
secondary to cataract.  The examiner indicated that, if the 
cataract were removed, the veteran would see much better in 
the right eye, and would not be legally blind in the right 
eye.  

In separate letters dated in September 1997, three private 
physicians, Gerald Burke, M.D., Harold Weiss, M.D., and 
Frederick Jardon, M.D., wrote that the veteran's vision in 
the right eye was 20/400, and that the veteran was legally 
blind.  Dr. Weiss indicated the legally blind definition was 
according to Internal Revenue Service and Social Security 
Administration criteria.

A VA examination of the eyes in December 1997 revealed that 
in the right eye visual acuity was: finger counting at six 
feet; 20/80 near vision and 20/400 at a distance; with 20 
degrees of field right eye.  The right eye was found to have 
a dense nuclear sclerotic grade III cataract and a grade II 
posterior capsular cataract. There was no left eye light 
perception.  The diagnosis was that the left eye was legally 
blind, with no light perception; the right eye was legally 
blind due to a dense cataract; with blepharitis of both eyes.  
The examiner indicated that, if the veteran had the cataract 
taken out of the right eye, he would not be legally blind and 
would probably have fairly good vision.

The evidence shows that the veteran has no light perception 
in his service-connected left eye.  However, for the purpose 
of VA disability compensation, the veteran does not have 
blindness in the right eye.  The evidence reflects that his 
right eye vision is manifested by: finger counting at six 
feet; 20/80 near vision and 20/400 at a distance; and 20 
degrees of field right eye.  The non-service-connected right 
eye impairment, therefore, is not manifested by any of the 
criteria for blindness, including: having only light 
perception; the inability to recognize test letters at 1 
foot, when further examination reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet; visual acuity of 5/200 or less; or 
reduction in the visual field to 5 degrees of concentric 
contraction.  38 C.F.R. § 4.79.  

In this regard, notwithstanding the VA and private examiners' 
characterization of the veteran as "legally blind," the 
evidence shows that, for VA disability compensation purposes, 
the veteran is not "blind" in the right eye.  The Board has 
considered the examiner's conclusions as some evidence in 
support of the veteran's claim; however, the criteria for 
"legal blindness" is not the same as blindness for VA 
purposes.  See 38 C.F.R. § 4.79.  Rating criteria used by the 
Social Security Administration or the Internal Revenue 
Service, while pertinent to the adjudication of a claim for 
VA benefits, are not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).    

As the veteran is not blind in the right eye for VA purposes, 
the veteran's service-connected impaired vision of the left 
eye, which has no light perception, using Table V, 
intersected with the vertical column which reflects vision in 
the other (right) eye of 20/40 (6/12), results in a rating of 
30 percent, under Diagnostic Code 6070.  38 C.F.R. § 4.84a.  

The Board notes, in this regard, that the evidence clearly 
establishes that the veteran's non-service-connected right 
eye has 20/400 visual acuity.  However, as this in a non-
service-connected disorder, and the rating for the service-
connected eye disability may not exceed the amount for total 
loss of vision of that eye, VA regulations require the non-
service-connected (right) eye impairment be considered 20/40 
for purposes of rating the service-connected (left) eye.  See 
38 C.F.R. § 4.80.  VA regulations prohibit the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating.  See 
38 C.F.R. § 4.14 (1999).  Absent blindness (as defined by VA 
regulation) in the non-service-connected right eye, any 
increase in the impairment in the non-service-connected right 
eye after the initial rating will be disregarded in 
evaluating a claim for an increased rating for the service-
connected left eye.  See Villano v. Brown, 
10 Vet. App. 248, 250 (1997).  

The essence of the veteran's claim for increased compensation 
is that his non-service-connected right eye disorder had 
increased in severity.  He does not contend, and the evidence 
does not reflect, an increase in left eye disability.  The 30 
percent rating assigned for the veteran's left eye 
disability, made effective to April 1990, reflected "no 
light perception" of the left eye, or blindness, and that is 
what he currently is rated for.  A rating in excess of 30 
percent for the veteran's service-connected left eye impaired 
vision is not warranted, as 30 percent is the rating provided 
for total loss of vision of that eye, and there is no 
evidence of left eye enucleation or a serious cosmetic defect 
in addition to the total loss of vision.  38 C.F.R. § 4.80.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim, and an increased 
rating, in excess of the currently assigned 30 percent, for 
service-connected impaired vision of the left eye, must be 
denied. 






ORDER

Service connection for hypertension is denied. 

A rating for impaired vision of the left eye in excess of 30 
percent is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

